                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 NORTHERN DIVISION
                                   No. 2:20-CV-9-BO

THEODORE HUDSON
              Plaintiff,

               V.                            ORDER FOR PAYMENT OF ATTORNEY FEES
                                            UNDER THE EQUAL ACCESS TO JUSTICE ACT
KILOLO KIJAKAZI,                                   28 U.S.C. § 2412
Acting Commissioner of Social Security,

                      Defendant.


       Upon consideration of the Petition for an award of attorney's fees under the Equal Access

to Justice Act ("EAJA"), 28 U.S.C. § 2412 , it is ORDERED that Defendant pay attorney ' s fees

in the amount of $5,900.00 in full satisfaction of any and all claims arising under the Equal

Access to Justice Act, 28 U.S .C. § 2412. Such payment shall be sent to:

Branch W. Vincent, III
Attorney at Law
8 Juniper Trail
Southern Shores, NC 27949
Phone 252-261-5477
BWVincent3@VincentLawFinn.net

       Provided that the award to Plaintiff is not subject to the Treasury Offset Program,

payment shall be made by check payable to Branch W. Vincent, III, Attorney at Law and

mailed to the office address above.

       SO ORDERED, this the     fj day of August, 2021 .
                                                     J~MiJ,~
                                                          '!:.-, •
                                                     Terrence W. Boyle
                                                     United States District Judge




        Case 2:20-cv-00009-BO Document 37 Filed 08/20/21 Page 1 of 1
